Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to an anti-STEAP1 binding protein (and bispecific antibody) that comprises the HCDR1 of SEQ ID NO: 14, the HCDR2 of SEQ ID NO: 15 or 21, the HCDR3 of SEQ ID NO: 16, the LCDR1 of SEQ ID NO: 11, the LCDR2 of SEQ ID NO: 12, and the LCDR3 of SEQ ID NO: 13. There are prior art references that teach anti-STEAP1 antibodies, including bispecific antibodies that bind to STEAP1. For example at [0275], Faris et al. (US PG PUB 2006/0073150, publication date: 04/06/2006) teach bispecific antibodies that are specific for two or more STEAP1 epitopes. Furthermore at [0133], Jacobovits et al. (US PG PUB 2009/0004109, publication date: 01/01/2009) teach bispecific antibodies that bind STEAP1. However the prior art does not teach an anti-STEAP1 binding protein that comprises the HCDR1 of SEQ ID NO: 14, the HCDR2 of SEQ ID NO: 15 or 21, the HCDR3 of SEQ ID NO: 16, the LCDR1 of SEQ ID NO: 11, the LCDR2 of SEQ ID NO: 12, and the LCDR3 of SEQ ID NO: 13, nor does the prior art teach methods of treating cancer in a subject comprising administering to said subject an anti-STEAP1 binding protein that comprises the HCDR1 of SEQ ID NO: 14, the HCDR2 of SEQ ID NO: 15 or 21, the HCDR3 of SEQ ID NO: 16, the LCDR1 of SEQ ID NO: 11, the LCDR2 of SEQ ID NO: 12, and the LCDR3 of SEQ ID NO: 13. Additionally the instantly claimed anti-STEAP1 binding protein is not an obvious variant of any prior art anti-STEAP1 binding protein. As such the instantly claimed invention is free of the prior art.
In view of the allowability of the claimed anti-STEAP1 binding proteins, method claims 64, 65, 70-74, and 76-120, which require all of the limitations of allowable product claims, have also been examined and are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 40-45, 47-59, 62, 64, 65, 70-74, and 76-120 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON B MOSELEY II/Examiner, Art Unit 1642